Exhibit 10.7

THIS FEE AGREEMENT, dated as of June 11, 2007 (this “Agreement”), by and among
AMC Entertainment Holdings, Inc., a Delaware corporation (“Holdings”), Marquee
Holdings Inc., a Delaware corporation and wholly-owned subsidiary of Holdings
(“Marquee”), AMC Entertainment Inc., a Delaware corporation and wholly-owned
subsidiary of Marquee (the “Company”), J.P. Morgan Partners (BHCA), L.P., a
Delaware limited partnership (“JPMP”), Apollo Management V, L.P., a Delaware
limited partnership (“Apollo” and together with JPMP, the “Original Sponsor
Management Entities”) and the affiliates of Apollo listed on Schedule 1 hereto
(the “Coinvestors”), and is made by and among Holdings, the Company, the
Original Sponsor Management Entities, the Coinvestors, Bain Capital Partners,
LLC, a Delaware limited liability company (“Bain”), TC Group, L.L.C., a Delaware
limited liability company (“Carlyle”) and Applegate and Collatos, Inc., a
Delaware corporation (“Spectrum” and, together with Bain and Carlyle, the “Other
Sponsor Management Entities”, and the Other Sponsor Management Entities together
with the Original Sponsor Management Entities, the “Sponsor Management
Entities”). 


BACKGROUND

1.             Holdings, Marquee and Marquee Merger Sub Inc., a Delaware
corporation (“Merger Sub”), are parties to that certain Agreement and Plan of
Merger, dated as of June 11, 2007 (the “Merger Agreement”), pursuant to which
Merger Sub will be merged with and into Marquee with Marquee remaining as the
surviving entity (the “Merger”).

2.             In connection with the consummation of the Merger, the parties
hereto wish terminate, supersede and replace effective as of the Effective Time
that certain Amended and Restated Fee Agreement, dated  as of January 26, 2006,
among Marquee and the Sponsor Management Entities (the “Original Agreement”).

3.             The Sponsor Management Entities have entered into a Stockholders
Agreement, dated as of the date of this Agreement, with Holdings and the other
Investors (as defined therein) (as the same may be amended from time to time
hereafter, the “Stockholders Agreement”), relating to the ownership of the
common stock of Holdings by the Investors.

4.             The parties hereto desire that the Company avail itself, for the
term of this Agreement, of the Sponsor Management Entities’ expertise in
providing financial and structural analysis, due diligence investigations,
corporate strategy, other advice and negotiation assistance, which the parties
believe will be beneficial to the Company, and the Sponsor Management Entities
wish to provide the services to the Company as set forth in this Agreement in
consideration of the payment of a Management Fee (as defined below).

In consideration of the premises and agreements contained herein and of other
good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties agree as follows:


--------------------------------------------------------------------------------



AGREEMENT


SECTION 1.     APPOINTMENT.  THE COMPANY HEREBY ENGAGES THE SPONSOR MANAGEMENT
ENTITIES TO PROVIDE THE MANAGEMENT SERVICES TO THE COMPANY DESCRIBED IN SECTION
2 (THE “MANAGEMENT SERVICES”) FOR THE TERM OF THIS AGREEMENT ON THE TERMS AND
SUBJECT TO THE CONDITIONS OF THIS AGREEMENT.


SECTION 2.     MANAGEMENT SERVICES.  THE SPONSOR MANAGEMENT ENTITIES AGREE THAT
DURING THE TERM OF THIS AGREEMENT, THEY WILL PROVIDE TO THE COMPANY, BY AND
THROUGH THEMSELVES, THEIR AFFILIATES AND SUCH RESPECTIVE OFFICERS, EMPLOYEES,
REPRESENTATIVES AND THIRD PARTIES AS THE SPONSOR MANAGEMENT ENTITIES IN THEIR
SOLE DISCRETION MAY DESIGNATE FROM TIME TO TIME, MANAGEMENT, ADVISORY AND
CONSULTING SERVICES IN RELATION TO THE AFFAIRS OF THE COMPANY AND ITS
SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION, (A) ADVICE REGARDING THE STRUCTURE,
TERMS, CONDITIONS AND OTHER PROVISIONS, DISTRIBUTION AND TIMING OF DEBT AND
EQUITY OFFERINGS AND ADVICE REGARDING RELATIONSHIPS WITH THE LENDERS AND BANKERS
OF THE COMPANY AND ITS SUBSIDIARIES, (B) ADVICE REGARDING THE STRATEGY OF THE
COMPANY, (C) ADVICE REGARDING DISPOSITIONS AND/OR ACQUISITIONS AND (D) SUCH
OTHER ADVICE DIRECTLY RELATED OR ANCILLARY TO THE ABOVE FINANCIAL ADVISORY
SERVICES AS MAY BE REASONABLY REQUESTED BY THE COMPANY; PROVIDED THAT THE
RESPONSIBILITIES OF ONE SPONSOR MANAGEMENT ENTITY SHALL NOT BE SUBSTANTIALLY
DISPROPORTIONATE TO THE RESPONSIBILITIES OF THE OTHER SPONSOR MANAGEMENT
ENTITIES.  IT IS EXPRESSLY AGREED THAT THE SERVICES TO BE PERFORMED HEREUNDER
WILL NOT INCLUDE INVESTMENT BANKING OR OTHER FINANCIAL ADVISORY SERVICES WHICH
MAY BE PROVIDED BY THE SPONSOR MANAGEMENT ENTITIES OR ANY OF THEIR AFFILIATES TO
THE COMPANY, MARQUEE OR HOLDINGS IN CONNECTION WITH ANY SPECIFIC ACQUISITION,
DIVESTITURE, REFINANCING OR RECAPITALIZATION OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, BY MARQUEE OR BY HOLDINGS.  THE SPONSOR MANAGEMENT ENTITIES MAY BE
ENTITLED TO RECEIVE ADDITIONAL COMPENSATION FOR PROVIDING SERVICES OF THE TYPE
SPECIFIED IN THE PRECEDING SENTENCE BY MUTUAL AGREEMENT OF THE COMPANY OR SUCH
SUBSIDIARY, MARQUEE OR HOLDINGS, ON THE ONE HAND, AND ONE OR MORE OF THE SPONSOR
MANAGEMENT ENTITIES OR THEIR RELEVANT AFFILIATES, ON THE OTHER HAND.  THE
OBLIGATION OF THE SPONSOR MANAGEMENT ENTITIES TO PROVIDE MANAGEMENT SERVICES
SHALL TERMINATE ON THE TERMINATION DATE (AS DEFINED BELOW).


SECTION 3.     MANAGEMENT FEE.

(a)           In consideration of the Management Services being provided by the
Sponsor Management Entities, the Company will pay, to the Sponsor Management
Entities a management fee in respect of each fiscal year from and including
fiscal 2007 in the aggregate amount of $5,000,000 annually (such management fees
in the aggregate are collectively referred to as the “Management Fee”), which
shall be paid quarterly and in advance on the first day of each fiscal quarter
of the Company.  On each payment date the Company shall pay to the Sponsor
Management Entities the aggregate amount of $1,250,000 in respect of the fiscal
quarter then beginning (with such payment  to be paid to each Sponsor Management
Entity in accordance with Schedule 1 hereto).  The Management Fee will accrue
and be payable through the first day of the fiscal quarter in which the
Termination Date (as defined below) occurs.  Any amounts payable by the Company
to the Sponsor Management Entities pursuant to this Section 3(a) shall be paid
to each Sponsor Management Entity pro rata based on the relative percentage
ownership of voting stock in Holdings held by such Sponsor Management Entity and
its affiliates as compared to the other Sponsor Management Entities and their
respective affiliates (it being understood that no person will be considered an
affiliate of any Sponsorship Management Entity solely by reason of ownership of
capital stock of Holdings), in each case calculated as of the last


--------------------------------------------------------------------------------


day of the quarterly period preceding the payment date.  All amounts paid by the
Company, Marquee or Holdings to the Sponsor Management Entities pursuant to this
Section 3 shall be made by wire transfer in same-day funds to the respective
bank accounts designated by the Sponsor Management Entities, and shall not be
refundable under any circumstances.  For purposes of this Agreement,
“Termination Date” means the earliest of (i) the twelfth anniversary of December
23, 2004, (ii) such time as the Sponsor Management Entities and their affiliates
(it being understood that no person will be considered an affiliate of any
Sponsorship Management Entity solely by reason of ownership of capital stock of
Holdings) then owning beneficial economic interests Holdings own less in the
aggregate than 20% of the beneficial economic interests in Holdings initially
owned by the Sponsor Management Entities and (iii) such earlier date as
Holdings, the Company and a Requisite Stockholder Majority (as defined in the
Stockholders Agreement) may mutually agree upon.

(b)           To the extent the Company does not pay the Management Fee for any
reason, including if prohibited by any agreement or indenture governing
indebtedness of Holdings, Marquee or any of their respective subsidiaries
(including the Company), the payment by the Company to the Sponsor Management
Entities of the Management Fee will be payable immediately on the earlier of (i)
the first date on which the payment of such deferred Management Fee, as the case
may be, is no longer prohibited under any contract applicable to Holdings,
Marquee or any of their respective subsidiaries (including the Company) and the
Company is otherwise able to make such payment, and (ii) total or partial
liquidation, dissolution or winding up of Holdings or the Company.  Any
quarterly payment of the Management Fee that is not paid on the scheduled due
date will bear interest, payable in cash on each scheduled due date, at an
annual rate of 10%, compounded quarterly, from the date due until paid.

(c)           The parties acknowledge and agree that an objective of the Company
is to maximize value for Holdings and its shareholders which may include
consummating (or participating in the consummation of) (i) a Change of Control
(as defined below) or (ii) an Initial Public Offering (as defined in the
Stockholders Agreement).  The term “Change of Control” means a transaction
(including, without limitation, any merger, consolidation or sale of assets or
equity interests) the result of which is that any Person (as defined in the
Stockholders Agreement) other than an Investor (as defined in the Stockholders
Agreement) or a Permitted Transferee (as defined in the Stockholders Agreement)
of an Investor (as defined in the Stockholders Agreement) becomes the beneficial
owner, directly or indirectly, of more than 50% of the voting stock of, or all
or substantially all of the assets of, the Company, Marquee or Holdings.  The
Management Services provided to the Company by the Sponsor Management Entities
will help to facilitate the consummation of a Change of Control or Initial
Public Offering, should the Company, Marquee or Holdings decide to pursue such a
transaction.  In the event of a Change of Control or Initial Public Offering,
each of the Sponsorship Management Entities shall receive its pro rata portion
of the Lump Sum Payment (as defined below) in lieu of quarterly payments of the
Management Fee, such amount to be paid, unless prohibited by and subject to the
terms of any agreement or indenture governing indebtedness of Holdings, Marquee
or any of their subsidiaries (including the Company), on the date on which the
Change of Control or Initial Public Offering is consummated.  The “Lump Sum
Payment” shall be a single lump sum cash payment equal to the then present value
of all then current and future Management Fees payable under this Agreement,
assuming the Termination Date to be the twelfth anniversary of December 23, 2004
(using a discount rate equal to the yield to maturity on the date of the
consummation of the Change of Control or Initial Public Offering of the class of
outstanding


--------------------------------------------------------------------------------


U.S. government bonds having a final maturity closest to the twelfth anniversary
of the date of the Original Agreement (the “Discount Rate”)); provided, that no
portion of the Lump Sum Payment shall be payable to a Sponsor Management Entity
if on the date of the consummation of the Change of Control or Initial Public
Offering such Sponsor Management Entity does not own any beneficial economic
interest in Holdings, Marquee or the Company.  A pro rata portion of the Lump
Sum Payment will be paid to each Sponsor Management Entity upon a Change of
Control or Initial Public Offering based on the relative percentage interests in
Holdings held by such Sponsor Management Entity and its affiliates (it being
understood that no person will be considered an affiliate of any Sponsorship
Management Entity solely by reason of ownership of capital stock of Holdings) as
compared to the other Sponsor Management Entities and their respective
affiliates (it being understood that no person will be considered an affiliate
of any Sponsorship Management Entity solely by reason of ownership of capital
stock of Holdings), in each case, at the time of such Change of Control or
Initial Public Offering.  The Lump Sum Payment will be payable to the Sponsor
Management Entities by wire transfer in same-day funds to the respective bank
accounts designated by the applicable Sponsor Management Entities.

(d)           To the extent the Company does not pay any portion of the Lump Sum
Payment by reason of any prohibition on such payment pursuant to the terms of
any agreement or indenture governing indebtedness of Holdings, Marquee or their
subsidiaries (including the Company), any unpaid portion of the Lump Sum Payment
shall be paid to the Sponsor Management Entities on the first date on which the
payment of such unpaid amount is permitted under such agreement or indenture, to
the extent permitted by such agreement or indenture.  Any portion of the Lump
Sum Payment not paid on the scheduled due date shall bear interest at an annual
rate equal to the Discount Rate, compounded quarterly, from the date due until
paid.


SECTION 4.     REIMBURSEMENTS.

(a)           In addition to the fees payable pursuant to this Agreement, the
Company will pay directly or reimburse the Sponsor Management Entities and each
of their respective affiliates for their respective Out-of-Pocket Expenses (as
defined below), and for any Other Expenses (as defined below) for which payment
or reimbursement by the Company is provided pursuant to Section 4(b).  For the
purposes of this Agreement, the term “Out-of-Pocket Expenses” means the
reasonable routine out-of-pocket costs and expenses incurred by a Sponsor
Management Entity and their respective affiliates in connection with the
Management Services provided under this Agreement (including prior to the
Effective Time), including, without limitation, (a) costs of any outside
services or independent contractors (other than the fees and disbursements of
any independent accountants, outside legal counsel, consultants or similar
independent professionals and organizations), such as couriers, business
publications, on-line financial services or similar services, retained or used
by such Sponsor Management Entity or any of its affiliates and
(b) transportation, per diem costs, word processing expenses or any similar
expense not associated with its or its affiliates’ ordinary operations.

(b)           Notwithstanding the foregoing, except as provided in this Section
4(b), neither the Company, Marquee nor Holdings shall pay directly or reimburse
any Sponsor Management Entity or its affiliates for costs and expenses incurred
by such Sponsorship Management Entity or its affiliates that are not
Out-of-Pocket Expenses (“Other Expenses”); provided, that the Company, Marquee
or Holdings shall pay directly or reimburse a Sponsor Management Entity and its
affiliates for any of such Sponsor Management Entity’s and its


--------------------------------------------------------------------------------


affiliates’ Other Expenses that are (A) less than $10,000 in the aggregate in
any calendar year or (B) approved by the Requisite Stockholder Majority (as
defined in the Stockholders Agreement) for payment or reimbursement by the
Company, Marquee or Holdings.  If any Sponsor Management Entity or any of its
affiliates requests payment or reimbursement for Out-of-Pocket Expenses in
excess of $100,000 in the aggregate in any calendar year, such Sponsor
Management Entity or its relevant affiliate shall provide notice of such
request(s) to each other Sponsor Management Entity in accordance with Section
9(b).  All payments or reimbursements for Out-of-Pocket Expenses and approved or
permitted Other Expenses will be made by wire transfer in same-day funds to the
bank account designated by such Sponsor Management Entity or its relevant
affiliate (other than any such affiliate that would not be an affiliate of such
Sponsor Management Entity, but for such Sponsor Management Entity’s ownership of
capital stock of Holdings) (if such expenses were incurred by such Sponsor
Management Entity or its affiliates) promptly upon or as soon as practicable
following request for reimbursement, to the account indicated to the Company by
the relevant payee.

(c)           Apart from the Out-of-Pocket Expenses and such other reasonable
out-of-pocket expenses as are approved pursuant to Section 4(b) of the Sponsor
Management Entities, Holdings will also incur reimbursable expenses from time to
time.  For each fiscal year, the Company shall make cash payments to Holdings in
an amount equal to the sum of (x) any fees payable by Holdings in order to
maintain its corporate existence and (y) any amounts attributable to (i)
corporate overhead expenses of Holdings incurred in the ordinary course of
business and (ii) salaries or other compensation of employees who perform
services for both Holdings and the Company (collectively, the “Holdings
Expenses”); provided, that reimbursements for Holdings Expenses made pursuant to
this clause (i) shall not exceed, in the aggregate, $3,500,000 in any fiscal
year and (ii) shall not be deemed as part of the Management Fee.  Any payments
of Holdings Expenses made pursuant to this Section 4(b) shall be made as
requested by Holdings in its sole discretion, exercised in good faith.


SECTION 5.     INDEMNIFICATION.  THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS
EACH OF THE SPONSOR MANAGEMENT ENTITIES, THEIR RESPECTIVE AFFILIATES AND
PARTNERS (BOTH GENERAL AND LIMITED), MEMBERS (BOTH MANAGING AND OTHERWISE),
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES (EACH SUCH PERSON
BEING AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS,
DAMAGES AND LIABILITIES, INCLUDING IN CONNECTION WITH SEEKING INDEMNIFICATION,
WHETHER JOINT OR SEVERAL (THE “LIABILITIES”), RELATED TO, ARISING OUT OF OR IN
CONNECTION WITH THE MANAGEMENT SERVICES CONTEMPLATED BY THIS AGREEMENT OR THE
ENGAGEMENT OF THE SPONSOR MANAGEMENT ENTITIES PURSUANT TO, AND THE PERFORMANCE
BY THE SPONSOR MANAGEMENT ENTITIES OR THEIR AFFILIATES OF THE MANAGEMENT
SERVICES CONTEMPLATED BY, THIS AGREEMENT, WHETHER OR NOT PENDING OR THREATENED,
WHETHER OR NOT AN INDEMNIFIED PARTY IS A PARTY, WHETHER OR NOT RESULTING IN ANY
LIABILITY AND WHETHER OR NOT SUCH ACTION, CLAIM, SUIT, INVESTIGATION OR
PROCEEDING IS INITIATED OR BROUGHT BY THE COMPANY.  THE COMPANY WILL REIMBURSE
ANY INDEMNIFIED PARTY FOR ALL REASONABLE COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) AS THEY ARE INCURRED IN CONNECTION WITH
INVESTIGATING, PREPARING, PURSUING, DEFENDING OR ASSISTING IN THE DEFENSE OF ANY
ACTION, CLAIM, SUIT, INVESTIGATION OR PROCEEDING FOR WHICH THE INDEMNIFIED PARTY
WOULD BE ENTITLED TO INDEMNIFICATION UNDER THE TERMS OF THE PREVIOUS SENTENCE,
OR ANY ACTION OR PROCEEDING ARISING THEREFROM, WHETHER OR NOT SUCH INDEMNIFIED
PARTY IS A PARTY THERETO.  THE COMPANY WILL NOT BE LIABLE UNDER THE FOREGOING
INDEMNIFICATION PROVISION WITH RESPECT TO ANY PARTICULAR LOSS, CLAIM, DAMAGE,
LIABILITY, COST OR EXPENSE OF AN INDEMNIFIED PARTY THAT IS DETERMINED BY A
COURT, IN A FINAL JUDGMENT FROM WHICH NO FURTHER APPEAL MAY BE TAKEN, TO HAVE


--------------------------------------------------------------------------------



RESULTED PRIMARILY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY.  THE ATTORNEYS’ FEES AND OTHER EXPENSES OF AN INDEMNIFIED
PARTY SHALL BE PAID BY THE COMPANY AS THEY ARE INCURRED UPON RECEIPT, IN EACH
CASE, OF AN UNDERTAKING BY OR ON BEHALF OF THE INDEMNIFIED PARTY TO REPAY SUCH
AMOUNTS IF IT IS FINALLY JUDICIALLY DETERMINED THAT THE LIABILITIES IN QUESTION
RESULTED PRIMARILY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY.


SECTION 6.     ACCURACY OF INFORMATION.  THE COMPANY SHALL FURNISH OR CAUSE TO
BE FURNISHED TO THE SPONSOR MANAGEMENT ENTITIES SUCH INFORMATION AS THE SPONSOR
MANAGEMENT ENTITIES BELIEVE REASONABLY APPROPRIATE TO THEIR MANAGEMENT SERVICES
HEREUNDER AND TO COMPLY WITH SECURITIES AND EXCHANGE COMMISSION OR OTHER LEGAL
REQUIREMENTS RELATING TO THE BENEFICIAL OWNERSHIP BY THE INVESTORS (AS DEFINED
IN THE STOCKHOLDERS AGREEMENT) OF EQUITY SECURITIES OF THE COMPANY (ALL SUCH
INFORMATION SO FURNISHED, THE “INFORMATION”).  THE COMPANY RECOGNIZES AND
CONFIRMS THAT THE SPONSOR MANAGEMENT ENTITIES (A) WILL USE AND RELY PRIMARILY ON
THE INFORMATION AND ON INFORMATION AVAILABLE FROM GENERALLY RECOGNIZED PUBLIC
SOURCES IN PERFORMING THE MANAGEMENT SERVICES CONTEMPLATED BY THIS AGREEMENT
WITHOUT HAVING INDEPENDENTLY VERIFIED THE SAME, (B) DO NOT ASSUME RESPONSIBILITY
FOR THE ACCURACY OR COMPLETENESS OF THE INFORMATION AND SUCH OTHER INFORMATION
AND (C) ARE ENTITLED TO RELY UPON THE INFORMATION WITHOUT INDEPENDENT
VERIFICATION.


SECTION 7.     EFFECTIVE TIME.  THIS AGREEMENT WILL BECOME EFFECTIVE AT THE 
“EFFECTIVE TIME”, AS DEFINED IN THE MERGER AGREEMENT.


SECTION 8.     PERMISSIBLE ACTIVITIES.  SUBJECT TO APPLICABLE LAW AND THE
PROVISIONS OF SECTION 13(B) OF THE STOCKHOLDERS AGREEMENT, NOTHING HEREIN WILL
IN ANY WAY PRECLUDE THE SPONSOR MANAGEMENT ENTITIES OR THEIR RESPECTIVE
AFFILIATES (OTHER THAN THE COMPANY OR ITS SUBSIDIARIES AND THEIR RESPECTIVE
EMPLOYEES) OR THEIR RESPECTIVE PARTNERS (BOTH GENERAL AND LIMITED), MEMBERS
(BOTH MANAGING AND OTHERWISE), OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES FROM ENGAGING IN ANY BUSINESS ACTIVITIES OR FROM PERFORMING
SERVICES FOR ITS OR THEIR OWN ACCOUNT OR FOR THE ACCOUNT OF OTHERS, INCLUDING
FOR COMPANIES THAT MAY BE IN COMPETITION WITH THE BUSINESS CONDUCTED BY
HOLDINGS, MARQUEE AND THEIR SUBSIDIARIES (INCLUDING THE COMPANY).


SECTION 9.     MISCELLANEOUS.

(a)   No amendment or waiver of any provision of this Agreement, or consent to
any departure by any party hereto from any such provision, will be effective
unless it is in writing and signed by the Company, Marquee, Holdings and the
Requisite Stockholder Majority (as defined in the Stockholders Agreement).  Any
amendment, waiver or consent will be effective only in the specific instance and
for the specific purpose for which given.  The waiver by any party of any breach
of this Agreement will not operate as or be construed to be a waiver by such
party of any subsequent breach.


(B)   ANY NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER WILL
BE SUFFICIENTLY GIVEN IF DELIVERED PERSONALLY OR SENT BY FACSIMILE WITH
CONFIRMED RECEIPT, OR BY OVERNIGHT COURIER, ADDRESSED AS FOLLOWS OR TO SUCH
OTHER ADDRESS OF WHICH THE PARTIES MAY HAVE GIVEN WRITTEN NOTICE:


--------------------------------------------------------------------------------


if to Holdings, addressed to it at:

AMC Entertainment Holdings, Inc.

920 Main Street

Kansas City, MO  64105

Fax:      (816) 480-4700

Attn:     Kevin M. Connor

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Fax: (212) 751-4864

Attn:  David S. Allinson

if to Marquee, addressed to it at:

Marquee Holdings Inc.

920 Main Street

Kansas City, MO  64105

Fax:      (816) 480-4700

Attn:     Kevin M. Connor

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Fax: (212) 751-4864

Attn:  David S. Allinson

if to the Company, addressed to it at:

AMC Entertainment Inc.

920 Main Street

Kansas City, MO  64105

Fax:      (816) 480-4700

Attn:     Kevin M. Connor

with a copies to:

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, NY 10036

Fax: (212) 326-2061

Attn:  Monica Thurmond

and


--------------------------------------------------------------------------------


Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Fax: (212) 751-4864

Attn:  David S. Allinson

if to JPMP, addressed as follows:

J.P. Morgan Partners (BHCA), L.P. and affiliated funds

c/o CCMP Capital Advisors, LLC

16th Floor

New York, New York 10167

Fax:      (212) 899-3511

Attn:     Michael R. Hannon

Stephen P. Murray

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Fax: (212) 751-4864

Attn:  David S. Allinson

if to Apollo or the Coinvestors (as applicable), addressed as follows:

Apollo Management, L.P.

9 West 57th Street

43rd Floor

New York, New York 10019

Attn:     Marc Rowan

Aaron Stone

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Fax: (212) 751-4864

Attn:  David S. Allinson

if to Bain, addressed as follows:

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, MA 02199


--------------------------------------------------------------------------------


with a copy to:

Ropes & Gray LLP

One International Place

Boston, Massachusetts  02110

Fax:      (617) 951-7050

Attn:     R. Newcomb Stillwell

Howard S. Glazer

Jane D. Goldstein

if to Carlyle, addressed as follows:

c/o The Carlyle Group

520 Madison Avenue, 42nd Floor

New York, New York  10022

Fax:      (212) 381-4901

Attn:     Michael Connelly

Eliot P. S. Merrill

with a copy to:

Ropes & Gray LLP

One International Place

Boston, Massachusetts  02110

Fax:      (617) 951-7050

Attn:     R. Newcomb Stillwell

Howard S. Glazer

Jane D. Goldstein

and

if to Spectrum, addressed as follows:

c/o Spectrum Equity Investors
333 Middlefield Road
Suite 200

Menlo Park, CA  94025

Fax:      (415) 464-4601

Attn:     Brion Applegate

Benjamin Coughlin

with a copy to:

Ropes & Gray LLP

One International Place

Boston, Massachusetts  02110

Fax:      (617) 951-7050

Attn:     R. Newcomb Stillwell

Howard S. Glazer

Jane D. Goldstein


--------------------------------------------------------------------------------


Unless otherwise specified herein, such notices or other communications will be
deemed received (i) on the date delivered, if delivered personally or sent by
facsimile with confirmed receipt, and (ii) one business day after being sent by
overnight courier.

 


(C)   THIS AGREEMENT, THE STOCKHOLDERS AGREEMENT AND THE MERGER AGREEMENT WILL
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF, AND WILL SUPERSEDE ALL PREVIOUS ORAL AND WRITTEN (AND ALL
CONTEMPORANEOUS ORAL) NEGOTIATIONS, COMMITMENTS, AGREEMENTS AND UNDERSTANDINGS
RELATING HERETO.


(D)   THIS AGREEMENT AND ANY CLAIMS OR CONTROVERSIES ARISING OUT OF OR RELATING
TO THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW
THAT WOULD APPLY THE LAW OF ANOTHER JURISDICTION).


(E)   THE PROVISIONS OF THIS AGREEMENT WILL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS.  SUBJECT TO THE
NEXT SENTENCE, NO PERSON OTHER THAN THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS IS INTENDED TO BE A BENEFICIARY OF THIS AGREEMENT.  THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE AFFILIATES OF THE SPONSOR MANAGEMENT ENTITIES AND
THEIR RESPECTIVE PARTNERS (BOTH GENERAL AND LIMITED), MEMBERS (BOTH MANAGING AND
OTHERWISE), OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES ARE
INTENDED TO BE THIRD-PARTY BENEFICIARIES UNDER SECTION 5 OF THIS AGREEMENT.


(F)    THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE PARTIES TO THIS AGREEMENT
ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY FACSIMILE), AND ALL OF SAID
COUNTERPARTS TAKEN TOGETHER WILL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.


(G)   ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY
JURISDICTION WILL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS
HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION WILL
NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


(H)   AT THE EFFECTIVE TIME, THIS AGREEMENT SHALL SUPERSEDE AND REPLACE THE
ORIGINAL AGREEMENT IN ITS ENTIRETY AND THE ORIGINAL AGREEMENT SHALL BE
TERMINATED AND OF NO FURTHER FORCE AND EFFECT.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.

AMC ENTERTAINMENT HOLDINGS, INC.

 

 

 

 

 

By:

 /s/ Craig R. Ramsey

 

 

 

Name:  Craig R. Ramsey

 

 

Title:  Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

MARQUEE HOLDINGS, INC.

 

 

 

 

 

By:

 /s/ Craig R. Ramsey

 

 

 

Name:  Craig R. Ramsey

 

 

Title:  Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

AMC ENTERTAINMENT INC.

 

 

 

 

 

By:

 /s/ Craig R. Ramsey

 

 

 

Name:  Craig R. Ramsey

 

 

Title:  Executive Vice President and

 

 

Chief Financial Officer

 

 

 

FEE AGREEMENT


--------------------------------------------------------------------------------


 

J.P. MORGAN PARTNERS (BHCA), L.P.

 

BY: CCMP CAPITAL ADVISORS, LLC,

 

 

as Attorney In Fact

 

 

 

 

 

 

 

 

 

By:

 /s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

 

FEE AGREEMENT


--------------------------------------------------------------------------------


 

APOLLO MANAGEMENT V, L.P.

 

 

 

 

 

By:

 

 /s/ Authorized Person

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

APOLLO INVESTMENT FUND V, L.P.

 

 

 

By:

 

APOLLO ADVISORS V, L.P.,

 

 

ITS GENERAL PARTNER

 

By: APOLLO CAPITAL MANAGEMENT V, INC.

 

 

ITS GENERAL PARTNER

 

 

 

 

By:

 

 /s/ Authorized Person

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

APOLLO OVERSEAS PARTNERS V, L.P.

 

 

 

By: APOLLO ADVISORS V, L.P.,

 

 

ITS GENERAL PARTNER

 

By: APOLLO CAPITAL MANAGEMENT V, INC.

 

 

ITS GENERAL PARTNER

 

 

 

 

By:

 

 /s/ Authorized Person

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

APOLLO NETHERLANDS PARTNERS V(A), L.P.

 

 

 

By: APOLLO ADVISORS V, L.P.,

 

 

ITS GENERAL PARTNER

 

By: APOLLO CAPITAL MANAGEMENT V, INC.

 

 

ITS GENERAL PARTNER

 

 

 

 

By:

 

 /s/ Authorized Person

 

 

 

 

Name:

 

 

 

Title:

 

 

 

FEE AGREEMENT


--------------------------------------------------------------------------------


 

APOLLO NETHERLANDS PARTNERS V(B), L.P.

 

 

 

By:

 

APOLLO ADVISORS V, L.P.,

 

 

ITS GENERAL PARTNER

 

By:

 

APOLLO CAPITAL MANAGEMENT V, INC.

 

 

ITS GENERAL PARTNER

 

 

 

 

By:

 

 /s/ Authorized Person

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

APOLLO GERMAN PARTNERS V GMBH & CO KG

 

 

 

By:

 

APOLLO ADVISORS V, L.P.,

 

 

ITS GENERAL PARTNER

 

By:

 

APOLLO CAPITAL MANAGEMENT V, INC.

 

 

ITS GENERAL PARTNER

 

 

 

 

By:

 

 /s/ Authorized Person

 

 

 

 

Name:

 

 

 

Title:

 

 

 

FEE AGREEMENT


--------------------------------------------------------------------------------


 

BAIN CAPITAL PARTNERS, LLC

 

 

 

 

 

By:

 /s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

 

FEE AGREEMENT


--------------------------------------------------------------------------------


 

TC GROUP, L.L.C.

 

 

 

 

 

By:

 /s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

 

FEE AGREEMENT


--------------------------------------------------------------------------------


 

APPLEGATE AND COLLATOS, INC.

 

 

 

 

 

By:

 /s/ Authorized Person

 

 

 

Name:

 

 

Title:

 

 

 

FEE AGREEMENT


--------------------------------------------------------------------------------


Schedule 1

Management Fee

Entity

 

Fee Percentage

 

J.P. Morgan Partners (BHCA), L.P.

 

25.498

%

Apollo Investment Fund V, L.P.

 

21.877

%

Apollo Overseas Partners V, L.P.

 

2.870

%

Apollo Netherlands Partners V(A), L.P.

 

0.301

%

Apollo Netherlands Partners V(B), L.P.

 

0.212

%

Apollo German Partners V GmbH & Co KG

 

0.238

%

Bain Capital Partners, LLC

 

18.512

%

TC Group, L.L.C.

 

18.512

%

Applegate and Collatos, Inc.

 

11.979

%

Total:

 

100.000

%

 

 

 

Fee Agreement


--------------------------------------------------------------------------------